DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claim 21 recites the following limitations:
“circuitry to: receive, from a host, a first command that indicates a first data input, a second data input, a third data input and a fourth data input, the first command to also indicate a first computational storage function (CSF) to apply to the first data input and the second data input and to indicate a second CSF to apply to the third data input and the fourth data input; generate a first transformed object based on application of the first CSF to the first and second data inputs; and generate a second transformed object based on application of the second CSF to the third and fourth data inputs.”
Claim 32 recites the following limitations:
“receiving, at a storage device, a first command from a host, the first command indicating a first data input, a second data input, a third data input and a fourth data input, the first command to also indicate a first computational storage function (CSF) to apply to the first data input and the second data input and to indicate a second CSF to apply to the third data input and 
Claim 41 recites the following limitations:
“a system memory device arranged to store a first data input, a second data input, a third data input and a fourth data input; and a storage device to include circuitry, the circuitry to: receive, from the host, a first command that indicates the first, second, third and fourth data inputs, the first command to also indicate a first computational storage function (CSF) to apply to the first data input and the second data input and to indicate a second CSF to apply to the third data input and the fourth data input; generate a first transformed object based on application of the first CSF to the first and second data inputs; and generate a second transformed object based on application of the second CSF to the third and fourth data inputs.”
The most relevant prior art of record, Agarwal et al (U.S. 9,619,391) teaches transform or hash received data to form a transformed identifier.
However, the prior art of record, alone or in combination, does not teach the claimed limitations cited in claims 21, 32, and 41. Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed.
Claims 22-31, 33-40, 42-47 are considered allowable due to their respective dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/KHOA D DOAN/Primary Examiner, Art Unit 2133